 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 1 of 13 PageID #: 168



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LIGHTING SCIENCE GROUP CORP.,                    )
                                                  ) REDACTED – PUBLIC VERSION
                         Plaintiff,               )
                                                  )
          v.                                      ) CA No. _____________
                                                  )
 OSRAM GMBH, OSRAM LICHT AG,                      )
 OSRAM OPTO SEMICONDUCTORS                        ) JURY TRIAL DEMANDED
 GMGH, & OSRAM OPTO                               )
 SEMICONDUCTORS, INC.,                            )
                                                  )
                         Defendants.              )


                                          COMPLAINT

         Plaintiff Lighting Science Group Corp. files this Complaint against Defendants OSRAM

GmbH, OSRAM Licht AG, OSRAM Opto Semiconductors GmbH and OSRAM Opto

Semiconductors, Inc., collectively “OSRAM”, for patent infringement under 35 U.S.C. § 271.

Plaintiff alleges, based on its own personal knowledge with respect to its own actions and based

upon information and belief with respect to all others’ actions, as follows:

                                       INTRODUCTION


         1.      For nearly two decades, Lighting Science Group Corporation (“LSG”) has been at

the forefront of innovation in the light-emitting diode (“LED” or “LEDs”) lighting space. LSG

was the first U.S.-based manufacturer to make an LED light commercially available. In the ensuing

years, LSG proved instrumental to the proliferation of LED lighting across American residences.

In May 2010, through a relationship with The Home Depot, LSG released a 40-watt equivalent,

429 lumen LED bulb under The Home Depot’s EcoSmart brand for $20. In an article titled, “The

Home Depot takes LED lighting mainstream with $20 bulbs,” Endgaget celebrated the product for



{01444341;v1 }
    Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 2 of 13 PageID #: 169



making high-quality LED lighting more economically accessible, noting that LSG’s product was

“cheaper and nearly as powerful as the 450 lumen, $40-$50 design industry heavyweight GE

unveiled” the month before, and concluding, “[h]onestly, we’re starting to wonder what the catch

is.”1

         2.      By 2011, LSG’s winning combination of innovation, quality, and accessible pricing

had led the company to become the largest North American producer of LED lights, selling 4.5

million LED lights in 2011 alone, and increasing sales by 450-percent over the prior year.2 That

success, in turn, led LSG to become a significant American employer. For three consecutive years,

from 2012 to 2014, LSG was named on Deloitte’s Technology Fast 500™ as one of the top 500

fastest growing companies in North America.3

         3.      Meanwhile, as LSG continued to advance the field of LED lighting both

commercially and technologically, it simultaneously protected and disclosed its innovative

intellectual property through hundreds of issued U.S. patents. Those patents, in turn, further

advanced the LED lighting space, garnering thousands of citations from later patents filed by

LSG’s competitors.

         4.      But in recent years, an explosion of products which infringe LSG’s innovative



1
  Sean Hollister, “The Home Depot Takes LED Lighting Mainstream with $20 Bulbs,” Engadget
(May 11, 2010), https://www.engadget.com/2010/05/11/the-home-depot-takes-led-lighting-
mainstream-with-20-bulbs/.
2
   Jasmine Zhuang, “Lighting Science Group Becomes North American Largest LED Lights
Producer,”               LEDinside                (Jan.              31,               2012),
https://www.ledinside.com/news/2012/1/lighting_science_group_north_american_largest_produ
cer_20120131.
3
  “Lighting Science Group Corporation Ranked in Top 500 Fastest Growing Companies for Third
Consecutive Year in North America on Deloitte’s 2014 Technology Fast 500™,” Pegasus Capital
Advisors (Nov. 17, 2014), http://www.pcalp.com/lighting-science-group-corporation-ranked-top-
500-fastest-growing-companies-third-consecutive-year-north-america-deloittes-2014-
technology-fast-500/
{01444341;v1 }                                  -2-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 3 of 13 PageID #: 170



patents has eroded LSG’s market position. Thus, in order to protect its valuable intellectual

property rights and substantial investments in innovating the LED lighting space, LSG files this

complaint for patent infringement.

         5.      This matter is a companion case to an ITC proceeding, captioned In the Matter of

Certain Light-Emitting Diode Products, Systems, and Components Thereof, filed concurrently

herewith by LSG and naming the same Defendants as respondents. LSG hereby incorporates by

reference the relevant portions of the Complaint filed in that ITC proceeding as if restated herein.

                                          THE PARTIES

         6.      Lighting Science Group Corp. is a Delaware corporation with its principal place of

business located at 801 N. Atlantic Avenue, Cocoa Beach, FL 32931.

         7.      Both directly and through its subsidiaries, LSG is in the business of manufacturing,

researching, developing, and selling devices and systems that use LEDs as the light source.

         8.      Defendant OSRAM Licht AG is a publicly traded company organized under the

laws of Germany. It has its principal place of business at Marcel-Breuer-Strasse 6, 80807 Munich,

Germany.

         9.      On information and belief, Defendant OSRAM Licht AG directly or through its

affiliates, imports into the United States, sells for importation into the United States, and/or sells

after importation into the United States certain Accused Products and/or knowingly induces such

activity. On information and belief, OSRAM GmbH is a wholly-owned subsidiary of OSRAM

Licht AG.

         10.     Defendant OSRAM GmbH is a privately held company organized under the laws

of Germany. It has its principal place of business at Marcel-Breuer-Strasse 6, 80807 Munich,

Germany.


{01444341;v1 }                                   -3-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 4 of 13 PageID #: 171



         11.     On information and belief, OSRAM GmbH directly or through its affiliates

produces abroad, sells for importation, imports, and sells in the United States after importation

Accused Products and/or knowingly induces such activity.

         12.     Defendant OSRAM Opto Semiconductors GmbH is a privately held company

organized under the laws of Germany. It has its principal place of business at Leibnizstr 4, 93055

Regensburg, Germany.

         13.     On information and belief, OSRAM Opto Semiconductors GmbH is a subsidiary

of OSRAM GmbH, and it, directly or through its affiliates, imports into the United States, sells for

importation into the United States, and/or sells after importation into the United States certain

Accused Products and/or knowingly induces such activity.

         14.     Defendant OSRAM Opto Semiconductors, Inc. is a privately held corporation

organized under the laws of the State of Delaware. It has its principal place of business at 1150

Kifer Road, Suite 100, Sunnyvale, California 94086.

         15.     On information and belief, OSRAM Opto Semiconductors, Inc. is a subsidiary of

OSRAM GmbH, and it, directly or through its affiliates, imports into the United States, sells for

importation into the United States, and/or sells after importation into the United States certain

Accused Products and/or knowingly induces such activity.

         16.     OSRAM Licht AG, OSRAM GmbH, OSRAM Opto Semiconductors GmbH, and

OSRAM Opto Semiconductors, Inc. collectively are referred to as “the OSRAM Defendants” or

“OSRAM”.

         17.     As a result of the above, the OSRAM Defendants are liable jointly, severally, or in

the alternative with respect to the same series of transactions or occurrences, and questions of fact

common to all of them will arise in this action, consistent with 35 U.S.C. § 299.

{01444341;v1 }                                   -4-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 5 of 13 PageID #: 172



                                  JURISDICTION AND VENUE

         18.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

         19.     This Court has personal jurisdiction over OSRAM in this action because OSRAM

has committed acts within this district giving rise to this action, and it has established minimum

contacts with this forum such that the exercise of jurisdiction over OSRAM would not offend

traditional notions of fair play and substantial justice. OSRAM, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this district by,

among other things, importing, offering to sell, and selling products that infringe the asserted

patents.

         20.     Defendant OSRAM Opto Semiconductors, Inc. is a resident of this district.

OSRAM Licht AG controls the products sold by its subsidiaries, OSRAM GmbH, OSRAM Opto

Semiconductors GmbH, and OSRAM Opto Semiconductors, Inc., and it controls or acts jointly

with its subsidiaries in the marketing and sale of the accused products.

         21.     Venue is proper as to Defendants in this district under 28 U.S.C. §§ 1391(b),

1391(c), and 1400(b). Defendant OSRAM Opto Semiconductors, Inc. is organized under the laws

of Delaware, and thus resides in this district, and has committed acts of infringement in this district.

         22.     Venue is proper as to the OSRAM Defendants which are organized under the laws

of Germany. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United States

may be sued in any judicial district, and the joinder of such a defendant shall be disregarded in

determining where the action may be brought with respect to other defendants.”




{01444341;v1 }                                    -5-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 6 of 13 PageID #: 173



                   COUNT ONE: INFRINGEMENT OF THE ’483 PATENT

         23.     U.S. Patent No. 7,098,483 (“the ’483 Patent”), titled “Light Emitting Diodes

Packaged for High Temperature Operation,” was issued on August 29, 2006, naming Joseph

Mazzochette and Greg Blonder as the inventors. Ex. 1 (’483 Patent).

         24.     LSG owns by assignment all rights, title, and interest in the ’483 Patent, and holds

all substantial rights pertinent to this suit, including the right to sue and recover for all past, current,

and future infringement.

         25.     On information and belief, OSRAM imports, sells for importation, and/or sells after

importation into the United States certain Accused Products (“OSRAM Accused Products”) that

infringe the ’483 Patent, including products sold as the OSRAM OSTAR® Stage (LE RTDCY

S2WN) LED Package.

         26.     The OSRAM Accused Products directly infringe, literally and/or under the doctrine

of equivalents, at least claims 11 and 16 of the ’483 Patent, in violation of 35 U.S.C. § 271(a).

OSRAM directly infringes at least this claim by importing, selling for importation, and/or selling

after importation into the United States the OSRAM Accused Products. The OSRAM Accused

Products satisfy all claim limitations of claims 11 and 16 of the ’483 Patent at the time of

importation into the United States.

         27.     Moreover, on information and belief, one or more of the Defendants knowingly and

intentionally induces infringement of the ’483 Patent in violation of 35 U.S.C. § 271(b) by actively

encouraging others to offer to sell, sell, use, and/or import OSRAM Accused Products into the

United States (that is, by actively encouraging others to directly infringe). On information and

belief, with knowledge and intent, or with willful blindness, one or more of the Defendants is

encouraging and facilitating infringement by others. For example, on information and belief, one


{01444341;v1 }                                      -6-
    Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 7 of 13 PageID #: 174



or more of the Defendants sells the OSRAM Accused Products or otherwise provides the OSRAM

Accused Products to another Defendant or to distributors knowing that these distributors intend to

import and/or sell the OSRAM Accused Products in the United States. On information and belief,

as of the filing of this Complaint or earlier, the Defendants have had knowledge of, or have been

willfully blind toward, the Asserted Patents and the infringement of the Asserted Patents by

making, using, selling, offering to sell, and/or importing the OSRAM Accused Products.

         28.         A claim chart comparing claims 11 and 16 of the ’483 Patent to a representative

OSRAM Accused Product, the OSRAM OSTAR® Stage (LE RTDCY S2WN) LED Package,4 is

attached as Exhibit 2.

         29.         Additionally, on information and belief, including based on teardown analyses and

imaging, at least the following products also constitute OSRAM Accused Products that infringe

the ’483 Patent for the reasons set forth above:


                    OSRAM OSLON® SX (LA CN5M-FBGB-24-1) LED Package
                    OSRAM OSTAR® Projection Compact (KW CSLNM1.TG-8M7N-
                     ebvF46fcbB46-15B5) LED Package
                    OSRAM OSLON® SSL 120 (GD CSSPM1.14-UOVJ-W4-1) LED Package
                    OSRAM OSLON® Square (GD CSSRM2.14-ARAT-24-1) LED Package
                    OSRAM OSLON® LX ECE (LUW CVBP.CE-5L8L-GMKM-8E8G) LED
                     Package
                    OSRAM OSLON® SSL 80 (GW CS8PM1.PM-LSLU-XX53-1-350-R18) LED
                     Package
                    OSRAM OSLON® Signal (LUW CRBP-LXLZ-G4J4-1-350-R18-Z) LED
                     Package
                    OSRAM OSLON® Square (LUW CQAR-MUNQ-HPJR-1) LED Package
                    OSRAM OSLON® SSL 150 (GW CSHPM1.PM-LSLU-XX53-1) LED Package
                    OSRAM OSLON® SSL 80 (GA CS8PM1.23-KQKS-W3-0) LED Package
                    OSRAM OSLON® SSL 120 (GA CSSPM1.23-KSKU-W3-0) LED Package
                    OSRAM OSLON® Square (GD CSSRM2.14-ARAT-24-1) LED Package
                    OSRAM OSLON® Square (GW CSSRM3.PM-N5N7-XX51-1-700-R18) LED
                     Package
                    OSRAM OSLON® Signal (LB CRBP-HXJX-46-8E8G) LED Package

4
    Upon information and belief, this product was manufactured by or for Osram.
{01444341;v1 }                                      -7-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 8 of 13 PageID #: 175



                    OSRAM OSLON® Signal (LJ CKBP-JZKZ-25-1) LED Package
                    OSRAM OSLON® SSL 150 (LUW CRDP-LRLT-HPJR-1) LED Package

                       COUNT TWO: INFRINGEMENT OF THE ’053 PATENT

         30.         U.S. Patent No. 7,095,053 (“the ’053 Patent”), titled “Light Emitting Diodes

Packaged for High Temperature Operation,” issued on August 22, 2006, naming Joseph

Mazzochette and Greg Blonder as the inventors. Ex. 3 (’053 Patent).

         31.         LSG owns by assignment all rights, title, and interest in the ’053 Patent, and holds

all substantial rights pertinent to this suit, including the right to sue and recover for all past, current,

and future infringement.

         32.         On information and belief, OSRAM imports, sells for importation, and/or sells after

importation into the United States certain Accused Products (“OSRAM Accused Products”) that

infringe the ’053 Patent, including products sold the OSRAM OSTAR® Stage (LE RTDCY

S2WN) LED Package.

         33.         The OSRAM Accused Products directly infringe, literally and/or under the doctrine

of equivalents, at least claims 7, 11, 13–15, 22, 26, and 28–30 of the ’053 Patent, in violation of

35 U.S.C. § 271(a). OSRAM directly infringes at least these claims by importing, selling for

importation, and/or selling after importation into the United States the OSRAM Accused Products.

The OSRAM Accused Products satisfy all claim limitations of claims 7, 11, 13–15, 22, 26, and

28–30 of the ’053 Patent at the time of importation into the United States.

         34.         Moreover, on information and belief, one or more of the Defendants knowingly and

intentionally induces infringement of the ’053 Patent in violation of 35 U.S.C. § 271(b) by actively

encouraging others to offer to sell, sell, use, and/or import OSRAM Accused Products into the

United States (that is, by actively encouraging others to directly infringe). On information and

belief, with knowledge and intent, or with willful blindness, one or more of the Defendants is

{01444341;v1 }                                       -8-
    Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 9 of 13 PageID #: 176



encouraging and facilitating infringement by others. For example, on information and belief, one

or more of the Defendants sells the OSRAM Accused Products or otherwise provides the OSRAM

Accused Products to another Defendant or to distributors knowing that these distributors intend to

import and/or sell the OSRAM Accused Products in the United States. On information and belief,

as of the filing of this Complaint or earlier, the Defendants have had knowledge of, or have been

willfully blind toward, the Asserted Patents and the infringement of the Asserted Patents by

making, using, selling, offering to sell, and/or importing the OSRAM Accused Products.

         35.         A claim chart comparing claims 7, 11, 13–15, 22, 26, and 28–30 of the ’053 Patent

to a representative OSRAM Accused Product, the OSRAM OSTAR® Stage (LE RTDCY S2WN)

LED Package,5 is attached as Exhibit 4.

         36.         Additionally, on information and belief, including based on teardown analyses and

imaging, at least the following additional products constitute OSRAM Accused Products that

infringe the ’053 Patent for the reasons set forth above:


                    OSRAM OSLON® SX (LA CN5M-FBGB-24-1)
                    OSRAM OSTAR® Projection Compact (KW CSLNM1.TG-8M7N-
                     ebvF46fcbB46-15B5)
                    OSRAM OSLON® SSL 120 (GD CSSPM1.14-UOVJ-W4-1)
                    OSRAM OSLON® Square (GD CSSRM2.14-ARAT-24-1)
                    OSRAM OSLON® LX ECE (LUW CVBP.CE-5L8L-GMKM-8E8G)
                    OSRAM OSLON® SSL 80 (GW CS8PM1.PM-LSLU-XX53-1-350-R18)
                    OSRAM OSLON® Signal (LUW CRBP-LXLZ-G4J4-1-350-R18-Z)
                    OSRAM OSLON® Square (LUW CQAR-MUNQ-HPJR-1)
                    OSRAM OSLON® SSL 150 (GW CSHPM1.PM-LSLU-XX53-1)
                    OSRAM OSLON® SSL 80 (GA CS8PM1.23-KQKS-W3-0)
                    OSRAM OSLON® SSL 120 (GA CSSPM1.23-KSKU-W3-0)
                    OSRAM OSLON® Square (GD CSSRM2.14-ARAT-24-1)
                    OSRAM OSLON® Square (GW CSSRM3.PM-N5N7-XX51-1-700-R18)
                    OSRAM OSLON® Signal (LB CRBP-HXJX-46-8E8G)
                    OSRAM OSLON® Signal (LJ CKBP-JZKZ-25-1)


5
    Upon information and belief, this product was manufactured by or for Osram.
{01444341;v1 }                                      -9-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 10 of 13 PageID #: 177



                    OSRAM OSLON® SSL 150 (LUW CRDP-LRLT-HPJR-1)

                     COUNT THREE: INFRINGEMENT OF THE ’421 PATENT

         37.         U.S. Patent No. 7,528,421 (“the ’421 Patent”), titled “Surface Mountable Light

Emitting Diode Assemblies Packaged for High Temperature Operation,” issued on May 5, 2009,

naming Joseph Mazzochette as the inventor. Ex. 5 (’421 Patent).

         38.         LSG owns by assignment all rights, title, and interest in the ’421 Patent, and holds

all substantial rights pertinent to this suit, including the right to sue and recover for all past, current,

and future infringement.

         39.         On information and belief, OSRAM imports, sells for importation, and/or sells after

importation into the United States certain Accused Products (“OSRAM Accused Products”) that

infringe the ’421 Patent, including products sold as the OSRAM OSCONIQ® P 3737 (2W) (GW

PUSRA1.EM-M9N1-A232-1) LED Package.

         40.         The OSRAM Accused Products directly infringe, literally and/or under the doctrine

of equivalents, at least claims 1–2, 6, and 10 of the ’421 Patent, in violation of 35 U.S.C. § 271(a).

OSRAM directly infringes at least these claims by importing, selling for importation, and/or selling

after importation into the United States the OSRAM Accused Products. The OSRAM Accused

Products satisfy all claim limitations of claims 1–2, 6, and 10 of the ’421 Patent at the time of

importation into the United States.

         41.         Moreover, on information and belief, one or more of the Defendants knowingly and

intentionally induces infringement of the ’421 Patent in violation of 35 U.S.C. § 271(b) by actively

encouraging others to offer to sell, sell, use, and/or import OSRAM Accused Products into the

United States (that is, by actively encouraging others to directly infringe). On information and

belief, with knowledge and intent, or with willful blindness, one or more of the Defendants is


{01444341;v1 }                                      -10-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 11 of 13 PageID #: 178



encouraging and facilitating infringement by others. For example, on information and belief, one

or more of the Defendants sells the OSRAM Accused Products or otherwise provides the OSRAM

Accused Products to another Defendant or to distributors knowing that these distributors intend to

import and/or sell the OSRAM Accused Products in the United States. On information and belief,

as of the filing of this Complaint or earlier, the Defendants have had knowledge of, or have been

willfully blind toward, the Asserted Patents and the infringement of the Asserted Patents by

making, using, selling, offering to sell, and/or importing the OSRAM Accused Products.

         42.     A claim chart comparing claims 1–2, 6, and 10 of the ’421 Patent to a representative

OSRAM Accused Product, the OSRAM OSCONIQ® P 3737 (2W) (GW PUSRA1.EM-M9N1-

A232-1) LED Package,6 is attached as Exhibit 6.

         43.     Additionally, on information and belief, including based on teardown analyses and

imaging, at least the following additional products constitute OSRAM Accused Products that

infringe the ’421 Patent for the reasons set forth above:


                OSRAM OSLON® Black (LUW H9GP-KYLY-4C8E-1-350-R18-Z) LED
                 Package
                OSRAM OSLON® Black Flat (LUW HWQP-8M7N-EBVF46FCBB46-8E8H)
                 LED Package
                OSRAM DURIS® S 5 (GW PSLR31.EM-LR-XX51-1-150-R18) LED Package
                OSRAM SYNIOS E4014 (KW DPLS31.SB-5H5J-E5P7-EG-1-120-R18) LED
                 Package
                OSRAM OSLON® Black Flat (LA H9PP-JXKX-24-1) LED Package
                OSRAM OSLON® Black (SFH 4713A) LED Package

                                          JURY DEMAND

         Plaintiffs hereby demand a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF



6
    Upon information and belief, this product was manufactured by or for Osram.
{01444341;v1 }                                   -11-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 12 of 13 PageID #: 179



         WHEREFORE Plaintiff Lighting Science Group Corp. prays upon this Court for an order

granting the following relief:

         a.      A judgment in favor of Plaintiff that OSRAM has infringed, either literally and/or

under the doctrine of equivalents, ’483 patent, the ’053 patent, and the ’421 patent;

         b.      A permanent injunction prohibiting OSRAM from further acts of infringement of

the ’483 patent, the ’053 patent, and the ’421 patent;

         c.      A judgment and order requiring OSRAM to pay Plaintiff its damages, costs,

expenses, and any enhanced damages to which Plaintiff may be entitled for OSRAM’s

infringement of the ’483 patent, the ’053 patent, and the ’421 patent; and

         d.      A judgment and order requiring OSRAM to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

         e.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff their reasonable attorneys’ fees against OSRAM; and

         f.      Any and all other relief as the Court may deem appropriate and just under the

circumstances.




{01444341;v1 }                                  -12-
 Case 1:19-cv-00797-LPS Document 5 Filed 04/30/19 Page 13 of 13 PageID #: 180



                                              ASHBY & GEDDES

                                              /s/ Andrew C. Mayo
 Of Counsel:                                  _____________________________
                                              John G. Day (#2403)
 Bradley W. Caldwell                          Andrew C. Mayo (#5207)
 John Austin Curry                            500 Delaware Avenue, 8th Floor
 Christopher S. Stewart                       P.O. Box 1150
 Justin T. Nemunaitis                         Wilmington, DE 19899
 Hamad M. Hamad                               (302) 654-1888
 Daniel R. Pearson                            jday@ashbygeddes.com
 Alexis F. Mosser                             amayo@ashbygeddes.com
 CALDWELL CASSADY CURRY PC
                                              Attorneys for Plaintiff
 2101 Cedar Springs Road, Suite 1000
                                              Lighting Science Group Corp.
 Dallas, Texas 75201
 (214) 888-4848

 Kayvan B. Noroozi
 Joel P. Stonedale
 James A. Milkey
 Karly Valenzuela
 NOROOZI PC
 11601 Wilshire Blvd., Suite 2170
 Los Angeles, CA 90025
 (310) 975-7074

Dated: April 30, 2019




{01444341;v1 }                         -13-
